      Case 1:20-cv-08285-JPO-GWG Document 29 Filed 03/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIGUEL HERREROS TORREZ,
on behalf of himself,
FLSA Collective Plaintiffs                                   Case No: 20-cv-08285
and the Class,

                        Plaintiff,                           RULE 68 JUDGMENT

                   v.

PIER 66 MARITIME INC.
   d/b/a PIER 66 MARITIME BAR & GRILL
   d/b/a PIER 66 MARITIME,
and ANGELA KREVEY,

                    Defendants.


       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants Pier

66 Maritime, Inc. (incorrectly named herein as “Pier 66 Maritime, Inc. d/b/a Pier 66 Maritime Bar

& Grill, d/b/a Pier 66 Maritime”) and Angela Krevey (collectively, “Defendants”), having offered

to allow Plaintiff Miguel Herreros Torrez (“Plaintiff”) to take a judgment against them, in

accordance with the terms and conditions of Defendants’ Rule 68 Offer of Judgment dated

February 25, 2021 and filed as Exhibit A to Docket No. 27;

       WHEREAS, on March 4, 2021, Plaintiff’s attorney having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgement (Docket No. 27);

       It is ORDERED, ADJUDGED, AND DECREED, that judgment is entered in favor of

Plaintiff in the amount of twelve thousand five hundred dollars ($12,500.00), in accordance with

the terms and conditions of Defendants’ Rule 68 Offer dated February 25, 2021, and filed as

Exhibit A to Docket Number 27. The Clerk is directed to close this case.
     Case 1:20-cv-08285-JPO-GWG Document 29 Filed 03/08/21 Page 2 of 2




Dated: New York, New York
              March 8 , 2021
                                      _____________________________,
                                      U.S.D.J.
